
	
		IIB
		111th CONGRESS
		1st Session
		H. R. 729
		IN THE SENATE OF THE UNITED
		  STATES
		
			June 16, 2009
			Received; read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		AN ACT
		To help keep students safe on school-run,
		  overnight, off-premises field trips.
	
	
		1.Short titleThis Act may be cited as Phylicia’s Law.
		2.FindingsCongress finds the following:
			(1)Students achieve
			 their full academic potential when they have the ability to learn in a safe and
			 secure environment.
			(2)Off-campus school
			 trips comprise an integral part of the educational experience for our Nation’s
			 students. Each year millions of students enjoy these trips, which provide them
			 with invaluable learning opportunities outside the classroom.
			(3)There exists no
			 Federal law requiring public schools to develop safety plans for off-premises,
			 overnight, school-sponsored trips.
			3.School Safety
			 plan
			(a)Requirements for
			 local educational agenciesEach local educational agency that receives
			 funds under part A of title IV of the Elementary and Secondary Education Act of
			 1965 (20 U.S.C. 7101
			 et seq.) shall develop and make publicly available a written
			 school safety policy for off-premises, overnight field trips.
			(b)Guidance from
			 Secretary of educationCongress encourages the Secretary of
			 Education to provide guidance to local educational agencies described in
			 subsection (a) by taking the steps necessary, such as hosting a conference of
			 interested parties, to assist in developing a model school safety policy that
			 meets the requirements described in such subsection.
			
	
		
			Passed the House of
			 Representatives June 15, 2009.
			Lorraine C. Miller,
			Clerk.
		
	
